                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

HASSAN J. SAYLES                                                      PLAINTIFF

V.                           NO. 1:18CV00020 JLH/PSH

SOCIAL SECURITY ADMINISTRATION                                              DEFENDANT

                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Commissioner.

       DATED this 15th day of February, 2019.



                                          ____________________________________
                                          UNITED STATES DISTRICT JUDGE
